Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 21, 2020. Claims 1-25 are pending. Claims 23 and 24 are withdrawn. Claims 1-22 and 25 are currently examined. 

Election/Restrictions
Applicants’ election without traverse of Group I (Claims 1-22 and 25), directed to a method for preventing or treatment of a disease comprising administering an effective amount of a vaccine to a subject, in the reply filed on Feb. 25, 2021, is acknowledged. 
For the species election requirement, Applicants elect, with traverse, (1) mucosal route for administration, (2) respiratory pathogen and/or airborne pathogen for the pathogen targeted by the vaccine, and more specifically, influenza virus, and (3) not live attenuated vaccine, and more specifically, inactivated pathogen vaccine. 
To the species (1), Applicants do not present an argument. Therefore, this election is not considered as one without traverse.
To the species (2), Applicants argue that if an election for a species to target is required, the species selected should be based on its target site rather than its pathogen. Applicants do not elaborate why a requirement for election of a target 
To the species (3), Applicants argue that the term “not live attenuated” refers to vaccines including a vaccine that is an inactivated pathogen, but may also include other vaccine types that might not be accurately described as “inactivated”, such as a virus-like particle. Applicants appear to consider that there is no difference between the terms of “live attenuated vaccine” and “live vaccine”. In this case, the term “live attenuated vaccine” is considered as indistinguishable to “live vaccine” and both of which are considered as comprising a live pathogen. The claims are then considered as excluding a vaccine comprising a live pathogen. The species election requirement (3) is hereby withdrawn.   
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on applications 1805393.4 (03/31/2018) and 1712098.1 (07/27/2017) filed in United Kingdom. It is noted, however, that Applicants have not filed a certified copy of the prior applications as required by 35 U.S.C. 119(b). Since this case was not filed under 35 USC 371, the Applicants must provide a certified copy to obtain the benefit of priority based on priority paper. In addition, if the priority document is not in English, the English translation of the foreign priority document must also be provided for the examiner to 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  claim 1 does not end the sentence with a period.  Claims 1, 8 (and 24-25) recite numbers 107 and 103 which are believed to be mistype for 107 and 103.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has the following grounds.
A. The base claim 1 specifies that the claimed vaccination method comprises administering an effective amount of a vaccine to a subject via a parenteral route AND via mucosal route. By conventional definition, parenteral route encompasses any route 
B. Claim 1 recites specific dose amounts in g and/or PFU without specifying the antigens themselves. It is known in the art that vaccine antigens of different kinds are used in different quantities to be effective. Therefore, it is not clear how a specific range of dose quantity can be effective for generic vaccine antigens which can be, e.g., a small peptide or large antigen complexes such as virus-like particles or even an inactivated whole microorganism. Additionally, claim 1 specifies dose values for vaccine 7). It is not clear how to determine if a generic “not live” vaccine antigen is an “equivalent of 1.6x107 PFU” of another generic “thing” with 1.6x107 PFU (not all pathogens are quantified by PFU). Additionally, since the claimed vaccine antigen is not alive, it is not clear by what standard a non-living antigen is considered an “equivalent of 1.6x107 PFU”.  Moreover, the claims do not specify the species of host subject that receives the vaccine dose. It is known in the art that different animals can require different dose quantity of vaccine antigens to induce effect immune responses. E.g., a human subject can be more than a thousand times higher in body weight than a mouse. The effective dose for a human subject is expected to be significantly higher than the claimed values which appear to be values from mouse experiments. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the 
These claims are drawn to a method for prevention or treatment of a disease in a subject comprising administering an effective amount of a non-live vaccine to the subject. The claims further specify the dose of the vaccine antigens to be administered at specific values of less than 0.03 g, 0.003 g, 1 g, 0.04 g or the equivalent of 1.6 x 107 PFU via parenteral or mucosal routes. However, the claims are generic in terms of disease to be prevented or treated, vaccine antigens, vaccine formulation, species of host subjects, and administration route, among other important factors that are related to vaccination effects. The specification teaches studies with ferret model on immunizing animal with UV- or formalin-inactivated influenza virus vaccines by aerosol spray. See e.g. Example 1 and Table 1. The specification does not make it clear what dose amount was administered to test animals and what immunization effect can be attributed to a specific administration dose and composition. It is known in the art that effects of immunization are closely related to the disease to be prevented or treated, specifics of vaccine antigens, formulation, species of host subjects and administration routes. The specification does not provide evidence that the specified dose amounts can be effective for preventing or treating a disease or infection other than influenza virus in small rodents, as disclosed in the specification in ferrets or in Yam in mouse model (cited in the art rejections below).

The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of the invention in the generic form as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 15-18, 21, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020).
These claims are directed to a method for the prevention or treatment of a disease in a subject comprising administering an effective amount of a vaccine to the subject wherein the vaccine is not a live attenuated vaccine and wherein the vaccine is 7 PFU and with adjuvant less than 0.04 ug antigen and/or the equivalent of 1.6 x 107 PFU.
Yam teaches that during the 2009–2010 influenza pandemic, an adjuvanted, dose-sparing vaccine was recommended for most Canadians. The authors hypothesize that differences exist in the responses to AS03-adjuvanted, low antigen (Ag) dose versus unadjuvanted, full-dose vaccines. They investigated the relationship between Ag dose and the oil-in-water emulsion Adjuvant System AS03. BALB/c mice received two IM doses of AS03A or AS03B with exaggerated dilutions of A/Uruguay/716/2007 H3N2 split virion vaccine Ag. Immune responses were assessed 3 weeks after the booster. Unadjuvanted “high” (3 μg) and low-dose (0.03–0.003 μg) vaccines generated similar serum antibody titers and cytokine secretion patterns in restimulated splenocytes. Compared to unadjuvanted “high-dose” vaccination, both AS03A and AS03B-adjuvanted low-dose vaccines tended to elicit higher serum antibody titers, broader induction of cytokine secretion and generated more influenza-specific antibody secreting cells and cytokine-secreting CD4 and CD8 T cells in splenocytes. They show that varying Ag and/or AS03 dose in this influenza vaccination mouse model can strongly influence both the magnitude and pattern of the immune response elicited. These findings are highly relevant given the likelihood of expanded use of adjuvanted, dose-sparing vaccines and raise questions about the use of “standard” doses of vaccines in pre-clinical vaccine studies. See Abstract.

Yam teaches that the authors compared AS03A with half the amount of adjuvant (AS03B) to unadjuvanted formulations. After a single immunization, unadjuvanted low-dose (0.03–0.003 μg) vaccines elicited low but detectable HAI titers (Figure1C). Generally, use of the adjuvant increased antibody titers. AS03B functioned as efficiently as AS03A with 0.03 μg Ag, but at the lower dose (0.003 μg), AS03B generated a better response than AS03A in terms of HAI antibodies (Figure1C). After booster immunization, 0.03 or 0.003 μg Ag with AS03A or AS03B generated similar HAI titers, which were higher than unadjuvanted vaccine (Figure1D). Unadjuvanted low-dose vaccines tended to generate lower titers than the unadjuvanted high- dose formulation. The authors were unable to reproducibly detect HAI titers after two immunizations at Ag doses of <0.0003 μg with AS03A or AS03B in their mouse model (Figures1C,D). These very low Ag doses also failed to generate detectable immune responses by ELISA, MN assays, ELISpot, and lymphoproliferation in restimulated Splenocytes (data not shown). Therefore, they focused on low Ag doses of 0.03 and 0.003 μg in their subsequent studies. Similar to the HAI results, two immunizations of AS03-adjuvanted, low-dose vaccines tended to induce higher concentrations of influenza HA-specific IgG by ELISA than unadjuvanted vaccine (Figure2A). The strength of antibody binding (avidity) was not significantly changed in response to Ag dose or use of AS03 adjuvant (Figure2B). After two immunizations with 0.03μg + AS03A/B or 0.003 μg+AS03A/B, MN titers were 
In summary, Yam teaches immunizing mice against influenza infection with inactivated influenza virus vaccine containing various Ag doses from microgram levels to pictogram levels in such volume as 50 microliter. Yam explicitly teaches immunizing mice with unadjuvanted influenza vaccine at a dose range of 0.03–0.003 μg vaccines with or without adjuvant.
Accordingly, Yam anticipates claims 1, 2, 9-12, 18, 21, 22 and 25.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-22 and 25 are rejected under 35 U.S.C. 102 as being unpatentable over Yam et al. (Front Immunol. 2015; 6: 207, submitted in IDS filed 02/03/2020), Edwards et al. (US 2009/0324642 A1, published Dec. 31, 2009, submitted in IDS filed 02/03/2020) and Patil et al. (European Journal of Pharmaceutics and Biopharmaceutics 93 (2015) 231–241).
Claims 1, 2, 9-12, 18, 21, 22 and 25 are described in the 102 rejection above. These claims are included in this rejection in case there is a discrepancy between the teachings of Yam and the claimed invention, which would be addressed based on obviousness reasoning presented in this rejection.
Claims 3-5, 8, 13-17 further specify that the vaccine is administered to the lung of the subject. Claim 5 further specify that the vaccine is administered to lung in a dose less than 0.003 g.  Claim 8 further specifies a dose of less than 103 PFU.
Claims 6 and 7 further specifies that the dose of claim 1 is less than 0.001 g or 0.0003 g.
Relevance of Yam et al. is described above in the 102 rejection. Briefly, it teaches a study on optimizing the antigen dose for inactivated influenza vaccines in mice. Its teachings indicate that vaccine dose can be optimized by testing different antigen amounts in subjects through routine experimentation. Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to arrive at the claimed vaccine antigen doses through routine experimentation unless there is evidence that the claimed doses produce unexpected results. However, even Yam 
Edwards teaches a method for eliciting or inducing an immune response in a human or animal subject, comprises administering a composition comprising an antigen and an adjuvant, wherein the composition is administered to the subject by the intra-lung route. See Abstract. Specifically, It teaches that groups of sheep were immunised, by the Subcutaneous (S/c) or intra-lung (lung) routes with three doses, at three week intervals, of influenza virus antigen (influenza antigen) alone or the antigen formulated with 100 ug ISCOMATRIXTM adjuvant (IMX=ISCOMATRIXTM adjuvant). See e.g. [0018]. It teaches that Influenza antigen used in these studies was sucrose gradient purified A/New Calcdonia 20/99 H1N1 virus, which had been inactivated and detergent disrupted, that antigen concentration was based on haemagglutinin content and determined by single radial immunodiffusion, and that prior to immunisation, vaccine formulations were prepared by admixing an appropriate quantity of antigen with ISCOMATRIXTM adjuvant. See e.g. [0050]. Table 1 presents experimental immunization results with different amounts of influenza antigen by intra-lung administration, with dose amount from 0.0008 g to 15 g.   
Patil teaches that stable vaccines administered to the lungs by inhalation could circumvent many of the problems associated with current immunizations against respiratory infections. The authors earlier provided proof of concept in mice that pulmonary delivered whole inactivated virus (WIV) influenza vaccine formulated as a stable dry powder effectively elicits influenza-specific antibodies in lung and serum. They investigate the suitability of various Toll-like receptor (TLR) ligands and the 
Specifically, Patil teaches that Mice (n = 6) were vaccinated under isoflurane/O2 anesthesia via the pulmonary route twice, with an interval of 3 weeks as described previously [23]. Briefly, the mice were intubated using a modified Autoguard catheter (Becton Dickinson, Breda, The Netherlands). Mice were held in an upright position and powder vaccine was delivered to the lungs by applying a single puff of 200 l using a dry powder insufflator (DPI, Penn-Century Inc., Wyndmoor, USA). Prior to immunization the approximate dose propelled from the DPI was estimated using the anthrone assay, a colorimetric test that quantitates carbohydrates, in our case inulin [28]. A 200 l puff with the air pump Model AP-1 (Penn-Century) was found to deliver approximately 500 g powder containing 2.5 g HA (data not shown). When evaluating inflammatory responses in the lung, 50 l of HBS containing 10 g LPS was pulmonary administered to mice as positive control. Administration was done using an IA-1C micro-sprayer attached to a FMJ-250 high-pressure syringe (Penn-Century Inc., Wyndmoor, USA). See e.g. page 233, left column, para 3. Even though Patil teaches that each mouse was administered by a puff of 200 l including 500 g powder which contains 2.5 g HA, it is silent on how much inactivated influenza virus antigen (note: inactivated influenza virus antigen also contains other viral proteins and other viral materials) was administered to 
In summary, Edwards and Patil each individually teaches a study on immunizing a subject with inactivated influenza virus vaccine by administering the vaccine to the lungs. Edwards teaches the process of testing different antigen amounts for efficacy of inducing immune response while Patil specifically teach delivery of the antigen via aerosol. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to expand the study of Yam, Edwards, and/or Patil by testing different antigen doses administered to test animals by increasing and decreasing antigen amounts in doses to be administered as well as testing different delivery routes known at the time of invention. One would have been motivated to do so to optimize the immunization process. As to the claimed dosage range, it would have been within the purview of one of skill in the art to determine the values to be tested based on existing information (e.g. dose values that people in the field tested, such as those disclosed in the cited references) or based on one’s own preference. This is especially true based on the fact that the claims are generic to any antigen, in any formulation, administered to any subject, by any route, and with the effects evaluated by any standard. In other words, the claimed dose values would have been obvious through routine experimentation unless there is evidence that the claimed dose values produce unexpected results.
Regarding claims 13-16, it would have been obvious that the vaccine would need to be produced before it can be administered including being produced using a portable 
Regarding claim 19, it would have been prima facie obvious for one of ordinary skill in the art to use a nebulizer for nasal delivery of a vaccine to the lung because a nebulizer is commonly used for this purpose. See e.g. Morgan et al. (Journal of Immunology, 2016, 196: 5014–5023)1.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Morgan teaches that a nebulizer can be used in delivery of an inactivated influenza vaccine into the lungs. See e.g. page 5015. Teachings of this reference can be relied upon in the current rejection whenever necessary to serve as evidence for existence of the knowledge.